Title: From Thomas Jefferson to David Ramsay, 18 June 1789
From: Jefferson, Thomas
To: Ramsay, David



Dear Sir
Paris June 18. 1789.

At the request of a gentleman of this country I take the liberty of inclosing you a note relative to two persons in whom he is interested, and to ask you to take the trouble of enquiring after them, and of communicating to me such information as you may be able to obtain. Your letter if sent to Mr. Jay’s office will be sure to find me whether in Europe or America; for I am in hourly expectation of receiving a permission to make a short visit to my own country. I have the honor to be with great esteem Dear Sir Your most obedient & most humble servt.,

Th: Jefferson

